This is an application for a writ of supersedeas to stay the enforcement of a judgment against the defendant pending the determination of an appeal from an order striking from the files defendant's notice of intention to move for a new trial. When this application was made, the judgment itself had become final.(Bond v. United Railroads, 24 Cal.App. 157, [140 P. 982].)
In the meanwhile, the then pending appeal has been disposed of, this court having, on February 11, 1915, reversed the order striking out defendant's notice of intention. (Bond v. UnitedRailroads, ante, p. 273, [146 P. 688].) No appeal in the case is, therefore, now pending in this court, and there remains no power to grant a supersedeas. The writ is asked *Page 619 
as one "necessary or proper to the complete exercise of the appellate jurisdiction" (Const., art. VI, sec. 4), and that jurisdiction has been completely exercised. The reversal of the order last under review remands the proceeding for a new trial to the jurisdiction of the superior court, and any steps looking to a stay of execution on the judgment must now be sought in that court.
The proceeding is dismissed.